                          Case 21-10474-MFW                  Doc 428       Filed 05/03/21         Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                               Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                             Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                              (Jointly Administered)
                                                         1
                                              Debtors.


                                    CERTIFICATION OF COUNSEL REGARDING
                                    SCHEDULING OF OMNIBUS HEARING DATE

                           The undersigned hereby certifies that he has obtained from the Court the omnibus

         hearing date set forth on the proposed order attached hereto.

             Dated: May 3, 2021                           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                          /s/ Jared W. Kochenash
                                                          M. Blake Cleary (No. 3614) (mbcleary@ycst.com)
                                                          Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                          Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                          Betsy L. Feldman (No. 6410) (bfeldman@ycst.com)
                                                          Jared W. Kochenash (No. 6557) (jkochenash@ycst.com)
                                                          1000 N. King Street
                                                          Wilmington, Delaware 19801
                                                          Telephone: (302) 571-6600
                                                          Facsimile: (302) 571-1253

                                                          Counsel to the Debtors and Debtors in Possession



         1
                  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717); Alamo
         Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd. (7227); Alamo
         South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC (5979); Alamo DH
         Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284); Alamo Ritz, LLC (9465);
         Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092); Alamo Mainstreet, LLC
         (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC (6197); Alamo
         Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC (4931); Alamo Park North, LLC
         (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane GP, LLC (6968); Alamo
         Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group I, LP (9656); Alamo
         Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC (7786); Alamo Lakeline,
         LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’ service address is: 3908 Avenue B, Austin,
         Texas 78751.
27928711.2
                      Case 21-10474-MFW         Doc 428    Filed 05/03/21      Page 2 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


         In re:                                               Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                             Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                              (Jointly Administered)
                                     Debtors.
                                                              Ref. Docket No. ___


                           ORDER SCHEDULING OMNIBUS HEARING DATE

                       Pursuant to Del. Bankr. L.R. 2002-1(a), this Court has scheduled the following

         omnibus hearing date in the above-captioned proceeding:


                                    June 15, 2021 at 10:30 a.m. (ET)




27928711.2
